MEMORANDUM OPINION AND ORDER DENYING MOTION EOR REHEARING
Boe, Chief Judge:
In their motion presented to this court, plaintiffs request that an order be entered granting a rehearing and vacating the order and opinion entered by this court on January 8, 1973, in connection with the above-entitled proceeding.
The application of the plaintiffs does not set forth any grounds in *346support thereof which were not included in the prior proceeding before this court.
Suffice it to say at this time, the necessity of identifying to this court the specific causes of action concerning which relief is sought or requested is academic. If counsel are unable to determine and designate by name and number the causes of action in the October 1970 Reserve File for which they wish to seek an extention of time, it would appear paradoxical that this court in turn should be expected to identify such actions out of a total of approximately 177,000 cases comprising the said October 1970 Reserve File.
Accordingly, it is hereby determined and ordered that the motion for rehearing in the above-entitled proceeding be and is hereby in all things denied.